BUCK, J.
During the year 1893 and part of the year 1894 the News Publishing Company published a newspaper called “The St. Paul Daily News,” at the city of St. Paul, in this state. One C. E„ Sherin was the president and general manager of the company, and practically its owner.. He solicited advertisements from the defendant, and the same were given on condition that payment therefor *397should be taken by tbe company in trade, suob as clothing for-himself and employés of the company. This appears to have been done, and it was the method and custom of dealing between the parties for a long time. The company, however, became insolvent, and, at an assignee's sale of the assets, the plaintiffs purchased the claim against the defendant herein sued upon, There was ample evidence that the News Publishing Company inserted the advertisement in its paper for the defendant under a special contract entered into between the parties, wherein it was agreed that the defendant should pay for the advertisements in tailoring services, and in clothes, and not otherwise, to be rendered and furnished to the officers, managers, and employés of the company; that partly in money, and partly in tailoring services and clothes for the officers and employés of the company, the defendant, prior to the commencement of this action, had fully paid for such advertisement. Sherin’s authority as manager of the company to make such contract was not only proven by direct evidence to that effect, but it was also shown without objection by the customary manner of dealing between the parties in. respect to the matter-in issue.
The judgment appealed from is affirmed